PER CURIAM.
The state concedes error in the trial court failing to credit the appellant with time served awaiting a probation hearing. See Reed v. State, 616 So.2d 592 (Fla. 4th DCA 1993); Morgan v. State, 528 So.2d 991 (Fla. 4th DCA 1988); Richards v. State, 521 So.2d 292 (Fla. 1st DCA 1988); McCray v. State, 517 So.2d 770 (Fla. 2d DCA 1988); section 921.161(1), Florida Statutes. We also find error in failing to credit time served against community control rather than against probation. See and compare Fraser v. State, 602 So.2d 1299 (Fla.1992). Therefore the sentence of community control followed by probation is vacated and the matter is returned to the trial court for proper sentencing.
Reversed and remanded with directions.